Citation Nr: 0516598	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to service connection for malignant 
astrocytoma (for accrued purposes).  

3.  Entitlement to service connection for migraine headaches 
(for accrued purposes).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from November 1974 to November 
1979 and from October 1982 to October 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the St 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In brief, 
the Board remanded the matters to the agency of original 
jurisdiction (AOJ) for additional development in October 
2003.  In March 2004, a VHA opinion was obtained pertaining 
to the issues on appeal.  The case has been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the October 2003 remand, the Board noted the following:  

In January 2003, the Board obtained a 
VHA opinion relating to the issues on 
appeal.  In responding the questions 
posed, the VA examiner stated that, "I 
cant [sic] find any documentation of 
headaches or any neurological symptoms 
while he was in service after thorough 
review of his records."  The Board 
notes, however, that the service medical 
records show that the veteran complained 
of headache and blurred vision.  
Specifically, treatment records, dated 
in May 1977 and June 1983, reflect 
complaints of headache.  In October 
1991, he complained of blurred vision.  
A January 1993 record of treatment 
reflects complaints of headache and 
blurred vision in the right eye.  The 
above examiner did not consider the in-
service complaints of headache.  

In the March 2004 VHA opinion, the examiner stated that, "I 
have reviewed this [veteran's] entire C-file and concur of 
[Dr. K's] finding except for new documentation of headaches 
in service as I have revealed a single description of 
headaches dated January 14, 1993."  The examiner opined that 
the veteran's "primary brain neoplasm was less likely than 
not present during his service commitment from 1977 to 1993.  
This opinion is based on no neurologic sequellae, no chronic 
or recurrent headaches, no evidence of seizures, no 
documentation of personality or behavioral changes.  "

A May 3, 1977 service medical record notes complaints of 
"HA."  An October 29, 1991 treatment record notes 
complaints of "Blurred vision at distance."  A June 8, 1983 
"EMERGENCY CARE AND TREATMENT record notes one of the chief 
complaints was "HA."  In light of the fact that March 2004 
VHA opinion was specifically based on a single notation of 
headache during service in 1993, whereas numerous complaints 
of headache and blurred vision are documented in the service 
medical records, the Board finds the March 2004 VHA opinion 
to be inadequate.  

Lastly, the Board notes correspondence sent to the appellant 
at her last known address in December 2004, was received in 
January 2005, stamped return to sender.  It does not appear 
that the appellant has not provided a different address than 
the last know address of record.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should send the claims file 
to a VA examiner for review.  The 
examiner should review the claims file.  
The death certificate shows that the 
veteran died in August 1998.  The 
immediate cause of death is listed as 
pneumonia due to or as a consequence of 
dysphasia, due to or as a consequence of 
brain cancer (astrocytoma).  In light of 
the documented in-service complaints of 
headache and blurred vision in May 1977, 
June 1983, October 1991, and January 
1993, the examiner should respond to the 
following:  Based on the nature of the 
veteran's astrocytoma, it at least as 
likely as not that the astrocytoma was 
present during service?  A complete 
rationale should accompany any opinion 
provided.  

2.  The AOJ should attempt to obtain the 
appellant's current address and 
associate it with the claims file.  If a 
different address is obtained, the AOJ 
should mail any pertinent documents that 
the appellant may not have received, to 
include a copy of the February 2004 VCAA 
letter, the March 2004 VHA opinion, and 
the October 2004 supplemental statement 
of the case, to the new address.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



